Citation Nr: 1719849	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance of another person or housebound status.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Esquire











ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to April 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.

In May 2012, the Board remanded the claim for additional development.  

In June 2014 the Board, in relevant part, denied the Veteran's special-monthly-compensation claim.  In a July 2015 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2014 decision as to that denial and remanded the claim for readjudication consistent with the terms of the memorandum decision.  

In December 2015, the Board remanded the claim for further development.


FINDINGS OF FACT

The evidence is in equipoise as to whether service-connected loss of use of the left hand results in the Veteran needing the aid and attendance of another to keep himself ordinarily clean and presentable.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly compensation on the need for regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Governing law and regulations

The criteria for determining whether special monthly compensation is payable by reason of need of aid and attendance is set forth in 38 C.F.R. § 3.351, which in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.

(c) Aid and attendance; criteria. The veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or physical incapacity; or
(3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

The Veteran's service-connected disabilities are loss of use of the left hand (based on ulnar neuropathy and residuals of a soft-tissue crush injury involving the proximal phalanges of the second, third, and fourth digits) and a mixed anxiety and depressive disorder.  

The Board is presented with a record on appeal that demonstrates that, in addition to loss of the use of the left hand based on ulnar neuropathy and residuals of a soft-tissue crush injury involving the proximal phalanges of the second, third, and fourth digits, the medical evidence shows diagnoses of cervical fusion at C5-C6, arthrosis of the left shoulder, left shoulder impingement, and left upper extremity reflex sympathetic dystrophy.  Service connection is not in effect for these disorders.  In fact, the Board in the June 2014 decision denied service connection for a neck disability and reflex sympathetic dystrophy.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The record contains favorable evidence from the Veteran's treating private physician.  While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In an June 2006 statement, the Veteran's treating private physician noted that the Veteran has a disability related to his neck and left arm, shoulder, forearm, and fingers.  The doctor opined that he suspected that because of the left arm disability, the Veteran requires in-home care.

In an October 2007 statement, the Veteran's treating private physician indicated that the Veteran needs assistance in bathing and tending to other hygiene needs.

The March 2008 VA mental-disorders examination report reflects that the examiner, a psychologist, noted that the Veteran has a nurse come to his home twice a week and that he needs assistance with many activities of daily living due to chronic pain.  The examiner stated that there was a moderate problem with bathing.  The examiner also stated that the Veteran has an ability to maintain minimum personal hygiene.
 
In a May 2008 statement, the Veteran's treating private doctor noted that the Veteran has significant nerve damage due to a crush injury.  The physician stated that because of the left shoulder, arm, and hand disabilities, it is difficult or likely impossible for the Veteran do normal in-house cares such as maintaining personal hygiene and that he was no longer capable of caring for himself on a day-to-day basis.

VA treatment records reflect that in May 2008 VA was considering an increase in home-care services.  After a home visit, a home-care nurse indicated that she sees no need for more in-home services at this time.  The home-care nurse stated that she did not note any decline in the Veteran's condition.  The home-care nurse noted that she noticed one small improvement: the Veteran was able to carry a cup of coffee in his left hand, which he previously reported he was unable to use.

In July 2012, the Veteran underwent VA examination of his neck and left upper extremity.  It was noted that the Veteran is right-handed.  Muscle strength testing revealed the following: 3/5 for wrist flexion and extension, and 5/5 for finger flexion and abduction.  The brachioradialis reflex was 1+ (hypoactive), and there was decreased sensation to light touch in the hand and finger dermatomes (C6-C8).  

This July 2012 VA examiner also conducted the aid-and-attendance examination.  The examiner noted that the Veteran has some difficulty in his abilities to self bathe and self groom.  The examiner noted that the Veteran's left arm is in a sling all the time secondary to his reflex sympathetic dystrophy and that any slight movement of the left arm causes an extreme burning-and-paresthesia type of pain sensation going to the left hand.  The examiner opined that the Veteran needs assistance with bathing at times because he needs the assistance of a friend when he showers to wash his back and bottom.

Pursuant to the December 2015 remand, a VA nurse in March 2016 rendered a medical opinion on the Veteran's need for aid and attendance of another.  The VA nurse did not examine the Veteran.  The nurse noted that a past examination has indicated loss of function in the third, fourth, and fifth digits of the left hand.  The nurse stated that it is clearly demonstrated in the records that the Veteran's left hand disability, while limiting, is not a disabling condition that may cause him to be housebound or require assistance.  The nurse opined that the left hand disability limits the Veteran to tasks that only require one hand and that the left hand disability is less likely than not to cause the Veteran to be housebound or require attendance.  

Pursuant to the December 2015 remand, the Veteran underwent a VA mental-disorders examination in April 2016 that was conducted by a psychologist.  The psychologist opined that it is likely than not that the Veteran requires aid and attendance based on his depression.  The psychologist stated that while the Veteran described some difficulties in performing activities of daily living, his difficulty is based on his physical-health issues and to his mental-health symptoms.  

That psychologist also conducted the VA aid-and-attendance examination in April 2016.  The psychologist noted that the Veteran has mild-or-moderate impairment in the left upper extremity.  The psychologist stated that the Veteran has some difficulty in his abilities to self bathe and self groom.  

Although VA treatment records reflect that in May 2008 a home-care nurse noted some improvement in the Veteran's left arm disability as manifested by an ability to hold a coffee cup in the left hand, a VA examination four years later showed that there was muscle weakness in the left wrist in both flexion and extension, that the brachioradialis reflex was 1+ (hypoactive), and that there was decreased sensation to light touch in the hand and finger dermatomes (C6-C8).  Thus, there is current competent medical evidence of a continued loss of use of the left hand.  

A VA nurse noted in the March 2016 medical opinion that the Veteran did not need the attendance of another even though the left hand disability limits him to tasks that only require one hand.  That VA nurse did not examine the Veteran and did not address the presence of the service-connected ulnar neuropathy.  

There is, however, competent medical evidence showing that the Veteran is unable to keep himself ordinarily clean and presentable due to his disabilities in the left upper extremity.  The Veteran's treating physician opined that the Veteran needs assistance in keeping himself ordinarily clean and presentable.  The March 2008 VA examiner (a psychologist), the July 2012 VA examiner (a physician) and the April 2016 VA examiner (a psychologist) all noted that the Veteran has some difficulty in his abilities to self bathe and self groom.  The July 2012 VA examiner further stated that the Veteran needs assistance with bathing at times because he needs the assistance of a friend when he showers to wash his back and bottom.

There is conflicting evidence regarding the severity of the loss of the use of the left hand in general and regarding the Veteran's ability to self bathe and self groom in particular in light of the loss of use of the left hand.  Moreover, as to the nature of the impairment in the left upper extremity, the preponderance of competent medical evidence does not show that the impairment in the left hand is due to reflex sympathetic dystrophy or another non-service-connected disability involving the neck and left shoulder as opposed to being due to the service-connected ulnar neuropathy and residuals of a soft-tissue crush injury involving the proximal phalanges of the second, third, and fourth digits.  In light of the above, the evidence is in equipoise as to whether service-connected loss of use of the left hand results in the Veteran needing the aid and attendance of another to keep himself ordinarily clean and presentable.  Accordingly, special monthly compensation on account of the need for aid and attendance of another person is in order.

The Board's grant of special monthly compensation benefits based on aid and attendance renders moot the claim for benefits based on housebound status because benefits based on aid and attendance are payable at a higher rate.  See 38 U.S.C.A. § 1114.


ORDER

Special monthly compensation on account of the need for aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


